Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton.
Por entender que en este caso no se configuró la acción civil por detención ilegal contra Ranger American of P.R., Inc., y que era innecesario dilucidar la procedencia de las acciones civiles por difamación y persecución maliciosa contra Airport Catering Services, Inc., disiento.
*281Para configurar una acción civil por detención ilegal contra una persona particular que realiza un arresto es preciso: (1) que la detención haya sido ilegal conforme a la Regla 12 de Procedimiento Criminal, 34 L.P.R.A. Ap. II, y (2) que la actuación de tal persona haya sido culposa o negligente. Ayala v. San Juan Racing Corp., 112 D.P.R. 804 (1982).(1)
Concurro con la mayoría en que la detención de los se-ñores Navarro, Parrilla y González no cumplió estricta-mente con la Regla 12 de Procedimiento Criminal, supra.(2) Los guardias de Ranger American of P.R., Inc. (en adelante Ranger American) no tenían entera certeza de que se hu-biese cometido un delito en su presencia, ya que descono-cían el contenido del paquete y tampoco tenían conoci-miento de la comisión de un delito grave por el cual detener a los tres (3) empleados. Pueblo v. Velazco Bracero, 128 D.P.R. 180 (1991).
Discrepo, sin embargo, de la conclusión de que procede la acción civil por detención ilegal. Como bien señala la mayoría, la determinación de culpa o negligencia ha de depender de criterios de razonabilidad y no de certeza. Ayala v. San Juan Racing Corp., supra, pág. 815. A mi juicio, la actuación de los guardias de Ranger American fue razonable a la luz de la totalidad de las circunstancias por ellos observada.
*282La mayoría examina la conducta de Parrilla y de Gon-zález aisladamante, sin atender las actuaciones previas de Navarro. Según la mayoría, los guardias
... debieron esperar y confirmar si en efecto la conducta de los codemandantes Parrilla y González era delictiva. La conducta que observaron estos guardias de seguridad no fue una con-ducta sospechosa. Los codemandantes simplemente se limita-ron a salir de su trabajo, montarse en su vehículo y darle trans-portación a un compañero de trabajo, Navarro. Opinión mayoritaria, pág. 274.
Esta descripción no considera cómo se veían los hechos desde el punto de vista de unos guardias que habían sido contratados precisamente para atender un problema de hurto de mercancía y que, poco antes de la detención, ha-bían observado la conducta de Navarro, a quien Parrilla y González luego recogieron en su automóvil. Para los guar-dias, todo lo acontecido parecía indicar que Navarro, Parri-lla y González estaban actuando en común acuerdo.
A diferencia de Ayala v. San Juan Racing Corp., supra, aquí los guardias no observaron un solo acto, sino las va-rias salidas sospechosas de Navarro, fuera de su turno de empleo y a altas horas de las madrugada, a vigilar la ca-seta de seguridad y el paquete que poco antes había sido lanzado fuera de las facilidades de la Airport Catering Services, Inc. (en adelante Airport Catering) por una persona no identificada.
No le detuvieron en esas ocasiones, sino que esperaron hasta que acabara su turno a las 6:00 a.m. Vieron entonces cómo Navarro recogió el paquete tan pronto como salió y se colocó junto a la caseta de seguridad en estado de espera. Acto seguido, salieron Parrilla y González y se dirigieron al vehículo de Parrilla. Al pasar por la caseta, Navarro les detuvo y se montó en el automóvil con ellos.
Desde la perspectiva de los guardias, y ante estos he-chos probados, era razonable que éstos concluyeran que los tres (3) empleados estaban actuando en común acuerdo en la comisión de una apropiación ilegal. ¿Qué debieron haber *283hecho? Si los dejaban ir para una detención futura por la Policía estatal, se arriesgaban a la desaparición del pa-quete y de la posible prueba inculpatoria. La detención en el acto es uno de los pasos —sino el único— curso d.e acción posible para corroborar la sospecha de que el paquete con-tenía mercancía hurtada. De hecho, el registro en este caso reveló que tal paquete contenía botellas de licor pertene-cientes a Airport Catering.
Ante este cuadro fáctico, no puedo subscribir la posición de la mayoría de que los guardias de Ranger American actuaron irrazonablemente al detener a los empleados Navarro, Parrilla y González. Si bien Parrilla y González re-sultaron absueltos perentoriamente del delito de apropia-ción ilegal, tal absolución no implica que la actuación de tales guardias haya sido irrazonable. Ante los mismos he-chos, por lo menos un magistrado determinó causa probable para el arresto.
H — i
En cuanto a las acciones civiles por difamación y perse-cución maliciosa contra Airport Catering, entiendo que era innecesario por parte de este Tribunal dilucidar su proce-dencia, ya que el tribunal de instancia no hizo conclusión de derecho alguna sobre ellas y las únicas partes con inte-rés para solicitar la revisión de tal actuación, los deman-dantes, optaron por no hacerlo.
Por los fundamentos antes expuestos, disiento.

(1) En Ayala v. San Juan Racing Corp., 112 D.P.R. 804, 816 (1982), explicamos que:
“Aparte de los requisitos de legalidad que hallamos en las Reglas 11 y 12 de Procedimiento Criminal ... debe recurrirse a la figura del hombre prudente o razo-nable, el reasonable man de la jurisprudencia angloamericana, equivalente al ‘buen padre de familia’ a que se refiere el Derecho civil.”


(2) La Regla 12 de Procedimento Criminal, 34 L.P.R.A. Ap. II, dispone que:
“Una persona particular podrá arrestar a otra:
“(a) Por un delito cometido o que se hubiere intentado cometer en su presencia. En este caso deberá hacerse el arresto inmediatamente.
“(b) Cuando en realidad se hubiere cometido un delito grave (felony) y dicha persona tuviere motivos fundados para creer que la persona arrestada lo cometió.”